Citation Nr: 1141916	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for bilateral shoulder disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a left calf disability.

3.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for left hand numbness.

4.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a left thumb disability.

5.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a thoracolumbar spine disability.
8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to medications prescribed for service connected disabilities.

9.  Entitlement to a permanent clothing allowance under 38 U.S.C.A. § 1162.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing has been associated with the claims file.


The issues of entitlement to an increased rating for sinusitis and entitlement to service connection for a left thigh disability as secondary to arthritis claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

All claims, including the reopened claims, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for bilateral shoulder disabilities, bilateral calf disabilities, and numbness of the hands in November 1991; he was notified of this determination but did not perfect a timely appeal.

2.  The RO denied the Veteran's claims of entitlement to service connection for a left shoulder disability, left hand disability, left thumb arthritis, and a cervical spine disability in March 2005; he was notified of this determination but did not perfect a timely appeal.

3.  Evidence received since the November 1991 and March 2005 rating decisions includes nexus opinions indicating relationships between the Veteran's bilateral shoulder disabilities, left calf disability, left hand numbness, left thumb arthritis, and cervical spine disability and his active duty service.





CONCLUSIONS OF LAW

1.  The November 1991 and March 2005 rating decisions denying service connection for bilateral shoulder disabilities, bilateral calf disabilities, numbness of the hands, left thumb arthritis, and a cervical spine disability are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral shoulder disabilities, a left calf disability, numbness of the left hand, left thumb arthritis, and a cervical spine disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

"New and material" evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In November 1991, the RO denied entitlement to service connection for a bilateral shoulder disability, bilateral calf disability, and numbness of the hands because the Veteran did not have current chronic disabilities.  He did not perfect an appeal.  In 2004, the Veteran filed for entitlement to service connection for a left shoulder disability and left hand disability.  In March 2005, the RO denied his shoulder claim because the evidence failed to show left shoulder arthritis, failed to show that the left shoulder bone spur had onset during or within one year of separation from service, and failed to show a relationship between the current disorder and service.  The RO refused to reopen the claim for entitlement to service connection for numbness of the left hand because no new and material evidence had been submitted.  The Veteran did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  The next communication regarding these issues was received in April 2007, more than one year after the March 2005 rating decision.  Therefore, the March 2005 rating decision is final.

The RO denied entitlement to service connection for left thumb arthritis and a cervical spine disability in March 2005 because the conditions were not treated or diagnosed during service or within one year of separation service and because the evidence did not show a relationship between the current disabilities and service.  The Veteran was advised of his right to appeal.  The next communication regarding these issues was received in April 2007, more than one year after the March 2005 rating decision.  Therefore, the March 2005 rating decision is final.  Id.

Since the March 2005 rating decision, the Veteran has submitted two letters from his private treatment provider, D.R.C., D.C., dated February 2007 and August 2008, which indicate that his bilateral shoulder disabilities, left calf disability, numbness of the left hand, left thumb arthritis, and cervical spine disability are related to an in-service injury.  As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claims.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral shoulder disabilities, a left calf disability, numbness of the left hand, left thumb arthritis, and a cervical spine disability.  As described below, the Board finds that a remand is necessary to address the reopened claims.

Given the Board's favorable determination on the Veteran's petition to reopen his previously denied claims for service connection, the Board finds that all notification and development action needed to adjudicate those claims has been accomplished.


ORDER

New and material evidence having been received, claims of entitlement to service connection for bilateral shoulder disabilities, a left calf disability, left hand numbness, a left thumb disability, and a cervical spine disability are reopened; the appeals are granted to this extent only.


REMAND

The Veteran seeks entitlement to service connection for bilateral shoulder disabilities, a left calf disability, left hand numbness, a left thumb disability, a cervical spine disability, a left knee disability, a thoracolumbar spine disability, and GERD and hiatal hernia (to include as secondary to medications prescribed for service connected disabilities).  During the pendency of the claim, the Veteran reported seeking treatment with various private providers.  In November 2008, he submitted a VA Form 21-4142 in an attempt to authorize the release of records from four private providers.  Unfortunately, the Veteran marked the check box indicating that he did not authorize the release of his records.  The records documented in the release form have not been obtained and associated with the claims file.  Therefore, the Board finds that the RO/AMC must attempt to obtain a new VA Form 21-4142 authorizing the release of records from the private providers listed on the November 2008 document.

Because the outstanding medical records could pertain to the claim seeking entitlement to a permanent clothing allowance, the Board finds that the claim must also be remanded.

Moreover, the VA orthopedic examinations reports of record do not address the opinions of D.R.C., D.C., dated February 2007 and August 2008.  Given this, the Board finds that a more thorough VA orthopedic examination addressing such opinions must be conducted upon remand.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an updated VA Form 21-4142 authorizing the release of treatment records from the providers listed in the inadequate November 2008 release form.  All attempts to procure records should be documented in the file.  The Veteran should be notified that he may submit this evidence in support of his claim.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The Veteran must be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file in its entirety.  This examiner must address the claimed bilateral shoulder disabilities, left calf disability, numbness of the left hand, left thumb arthritis, cervical spine disability, left knee disability, and thoracolumbar spine disability.  Based upon the examination results, the claims file review, and the lay history of the Veteran, the examiner must - for each diagnosed disorder - provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to service.  If any opinion is unfavorable, such opinion must be discussed in the context of the favorable nexus opinions provided in the statements of D.R.C., D.C., dated February 2007 and August 2008.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


